DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 04/28/2022 has been entered. Claims 1-14 and 16-20 are currently pending. Claim 15 has been cancelled. Applicant’s amendments have overcome the objections to the drawings and claims previously and rejection under 35 U.S.C. 112(b) set forth in the Non-Final Office Action mailed 03/21/2022. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Barbara Doutre on 06/01/2022.

The application has been amended as follows: 
9. (currently amended) An antenna for a portable communication device, the antenna comprising: an antenna body having an upper section and a lower section with a connection point therebetween, the connection point being configured to: couple the upper and lower sections during normal antenna operation; decouple the upper and lower sections in response to an impact event; and recouple the upper and lower sections after the impact event; and wherein the connection point has a magnetic pull that provides re-alignment and connectivity without impact to RF performance of the antenna.  

13. (currently amended) The antenna of claim 12, wherein the upper section comprises an upper sheath portion and the lower section comprises a lower sheath portion, and the upper sheath portion realigns with the lower sheath portion after the impact event.


Allowable Subject Matter
Claims 1-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability is indicated as existing, at least in part, with the claimed features of an antenna for a portable communication device, the antenna comprising: an antenna body having an upper section and a lower section with a connection point therebetween, the connection point being configured to: couple the upper and lower sections during normal antenna operation; decouple the upper and lower sections in response to an impact event; and recouple the upper and lower sections after the impact event; and wherein the upper and lower sections comprise helical coil radiator elements formed without a flex.
Yost (US 20200116870 A1) teaches an antenna for a portable communication device, the antenna comprising: an antenna body having an upper section and a lower section with a connection point therebetween, the connection point being configured to: couple the upper and lower sections during normal antenna operation; decouple the upper and lower sections in response to an impact event; and recouple the upper and lower sections after the impact event.
The references, as well as the pertinent prior art, however, do not specifically teach or suggest the arrangement and configurations as indicated above, particularly the claimed features of: 
wherein the upper and lower sections comprise helical coil radiator elements formed without a flex.
Claims 2-6 and 14 are dependent therefrom and are included in the allowable subject matter. 
Regarding independent claim 7, patentability is indicated as existing, at least in part, with the claimed features of an antenna for a portable communication device, the antenna comprising: an antenna body having an upper section and a lower section with a connection point therebetween, the connection point being configured to: couple the upper and lower sections during normal antenna operation; decouple the upper and lower sections in response to an impact event; and recouple the upper and lower sections after the impact event; and wherein the connection point comprises first and second magnetic elements and a non- metallic elastomeric tether between the first and second magnetic elements, the first and second magnetic elements and tether arranged to: remain connected during normal operation; temporarily separate in response to the impact event; and automatically reconnect via the first and second magnets magnetic elements in response to the elastomeric tether pulling the upper section back to the lower section.
Yost (US 20200116870 A1) teaches an antenna for a portable communication device, the antenna comprising: an antenna body having an upper section and a lower section with a connection point therebetween, the connection point being configured to: couple the upper and lower sections during normal antenna operation; decouple the upper and lower sections in response to an impact event; and recouple the upper and lower sections after the impact event; and wherein the connection point comprises first and second magnetic elements 
The references, as well as the pertinent prior art, however, do not specifically teach or suggest the arrangement and configurations as indicated above, particularly the claimed features of: 
wherein the connection point comprises first and second magnetic elements and a non- metallic elastomeric tether between the first and second magnetic elements, the first and second magnetic elements and tether arranged to: remain connected during normal operation; temporarily separate in response to the impact event; and automatically reconnect via the first and second magnets magnetic elements in response to the elastomeric tether pulling the upper section back to the lower section.
Claim 8 is dependent therefrom and is included in the allowable subject matter. 
Regarding independent claim 9, patentability is indicated as existing, at least in part, with the claimed features of an antenna for a portable communication device, the antenna comprising: an antenna body having an upper section and a lower section with a connection point therebetween, the connection point being configured to: couple the upper and lower sections during normal antenna operation; decouple the upper and lower sections in response to an impact event; and recouple the upper and lower sections after the impact event; and wherein the connection point has a magnetic pull that provides re-alignment and connectivity but sufficiently weak so as not to without impact to RF performance of the antenna.
Yost (US 20200116870 A1) teaches an antenna for a portable communication device, the antenna comprising: an antenna body having an upper section and a lower section with a connection point therebetween, the connection point being configured to: couple the upper and lower sections during normal antenna operation; decouple the upper and lower sections in response to an impact event; and recouple the upper and lower sections after the impact event.
The references, as well as the pertinent prior art, however, do not specifically teach or suggest the arrangement and configurations as indicated above, particularly the claimed features of: 
wherein the connection point has a magnetic pull that provides re-alignment and connectivity but sufficiently weak so as not to without impact to RF performance of the antenna.
Regarding independent claim 10, patentability is indicated as existing, at least in part, with the claimed features of an antenna for a portable communication device, the antenna comprising: an antenna body having an upper section and a lower section with a connection point therebetween, the connection point being configured to: couple the upper and lower sections during normal antenna operation; decouple the upper and lower sections in response to an impact event; and recouple the upper and lower sections after the impact event; and wherein the upper section comprises an upper fixed length coil and the lower section comprises a lower fixed length coil, and the upper fixed length coil and lower fixed length coil are connected via a connection point comprising an extension metal spring, the extension metal spring being extendable and retractable in response the impact event.
Yost (US 20200116870 A1) teaches an antenna for a portable communication device, the antenna comprising: an antenna body having an upper section and a lower section with a connection point therebetween, the connection point being configured to: couple the upper and lower sections during normal antenna operation; decouple the upper and lower sections in response to an impact event; and recouple the upper and lower sections after the impact event.
The references, as well as the pertinent prior art, however, do not specifically teach or suggest the arrangement and configurations as indicated above, particularly the claimed features of: 
wherein the upper section comprises an upper fixed length coil and the lower section comprises a lower fixed length coil, and the upper fixed length coil and lower fixed length coil are connected via a connection point comprising an extension metal spring, the extension metal spring being extendable and retractable in response the impact event.
Claim 11 is dependent therefrom and is included in the allowable subject matter. 
Regarding independent claim 12, patentability is indicated as existing, at least in part, with the claimed features of an antenna for a portable communication device, the antenna comprising: an antenna body having an upper section and a lower section with a connection point therebetween, the connection point being configured to: couple the upper and lower sections during normal antenna operation; decouple the upper and lower sections in response to an impact event; and recouple the upper and lower sections after the impact event; and wherein the upper section, the connection point and the lower section are formed as one single coil, and the single coil is extendable and retractable in response to the impact event.
Yost (US 20200116870 A1) teaches an antenna for a portable communication device, the antenna comprising: an antenna body having an upper section and a lower section with a connection point therebetween, the connection point being configured to: couple the upper and lower sections during normal antenna operation; decouple the upper and lower sections in response to an impact event; and recouple the upper and lower sections after the impact event.
The references, as well as the pertinent prior art, however, do not specifically teach or suggest the arrangement and configurations as indicated above, particularly the claimed features of: 
wherein the upper section, the connection point and the lower section are formed as one single coil, and the single coil is extendable and retractable in response to the impact event.
Claim 13 is dependent therefrom and is included in the allowable subject matter. 
Regarding independent claim 16, patentability is indicated as existing, at least in part, with the claimed features of a portable radio, comprising: a radio housing; and an external antenna coupled to the radio housing, the external antenna comprising: an antenna body having an upper section and a lower section with a connection point therebetween, the connection point being configured to: couple the upper and lower sections during normal antenna operation; decouple the upper and lower sections in response to an impact event; and recouple the upper and lower sections after the impact event; and wherein the upper and lower sections comprise helical coil radiator elements formed without a flex.
Yost (US 20200116870 A1) teaches a portable radio, comprising: a radio housing; and an external antenna coupled to the radio housing, the external antenna comprising: an antenna body having an upper section and a lower section with a connection point therebetween, the connection point being configured to: couple the upper and lower sections during normal antenna operation; decouple the upper and lower sections in response to an impact event; and recouple the upper and lower sections after the impact event.
The references, as well as the pertinent prior art, however, do not specifically teach or suggest the arrangement and configurations as indicated above, particularly the claimed features of: 
wherein the upper and lower sections comprise helical coil radiator elements formed without a flex.
Claims 17-19 are dependent therefrom and are included in the allowable subject matter. 
Regarding independent claim 20, patentability is indicated as existing, at least in part, with the claimed features of a portable radio, comprising: a radio housing; and an external antenna coupled to the radio housing, the external antenna comprising: an antenna body having an upper section and a lower section with a connection point therebetween, the connection point being configured to: couple the upper and lower sections during normal antenna operation; decouple the upper and lower sections in response to an impact event; and recouple the upper and lower sections after the impact event; and wherein the portable radio further comprises: an accelerometer for detecting free fall and impact of the portable radio; and a microprocessor operatively coupled to the accelerometer and to the external antenna, the microprocessor being configured to: calculate an average of received signal strength indicator (RSSI) values prior to free fall detection and after impact detection; compare the average RSSI value after impact detection to the average RSSI value prior to free fall detection; determine when the comparison exceeds a predetermined impact degradation threshold; and generate a notification of performance when the comparison exceeds the predetermined impact degradation threshold.
Yost (US 20200116870 A1) teaches a portable radio, comprising: a radio housing; and an external antenna coupled to the radio housing, the external antenna comprising: an antenna body having an upper section and a lower section with a connection point therebetween, the connection point being configured to: couple the upper and lower sections during normal antenna operation; decouple the upper and lower sections in response to an impact event; and recouple the upper and lower sections after the impact event.
The references, as well as the pertinent prior art, however, do not specifically teach or suggest the arrangement and configurations as indicated above, particularly the claimed features of: 
wherein the portable radio further comprises: an accelerometer for detecting free fall and impact of the portable radio; and a microprocessor operatively coupled to the accelerometer and to the external antenna, the microprocessor being configured to: calculate an average of received signal strength indicator (RSSI) values prior to free fall detection and after impact detection; compare the average RSSI value after impact detection to the average RSSI value prior to free fall detection; determine when the comparison exceeds a predetermined impact degradation threshold; and generate a notification of performance when the comparison exceeds the predetermined impact degradation threshold.
Thus, the pertinent prior art, when taken alone or in part, cannot be construed as teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571)272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/Leah Rosenberg/
Examiner, Art Unit 2845
06/02/2022